SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedFebruary, 2012 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| press release 26 February, 2012 JOINT STATEMENT BY BP AND THE PLAINTIFFS' STEERING COMMITTEE REGARDING MDL 2179 New Orleans, USA - BP and the Plaintiffs' Steering Committee (PSC) confirmed that the U.S. District Court has today adjourned the start of the Deepwater Horizon Multi-District Litigation 2179 civil trial by one week, until Monday, March 5th. This adjournment is intended to allow BP and the PSC more time to continue settlement discussions and attempt to reach an agreement. BP and the PSC are working to reach agreement to fairly compensate people and businesses affected by the Deepwater Horizon accident and oil spill. There can be no assurance that these discussions will lead to a settlement agreement. A further announcement will be made as appropriate. Further enquiries: For BP: Name: BP press office Email: uspress@bp.com For the PSC: Name: David Falkenstein, Sunshine Sachs Email: Falkenstein@sunshinesachs.com - ENDS - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated: 27 February, 2012 /s/ D. J. PEARL D. J. PEARL Deputy Company Secretary
